Citation Nr: 0940279	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-19 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus, to include as 
secondary to service-connected bilateral sensorineural 
hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1967 to January 1969.  Service in the Republic 
of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the Veteran's claim of 
entitlement to service connection for tinnitus.

Clarification of issue on appeal

VA's duty to assist a claimant with the development of 
evidence extends to all applicable theories of a claim, 
whether asserted by the claimant or not.  See Schroeder v. 
West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); see also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995) [claim 
documents must be read in a liberal manner so as to identify 
and carry out the required adjudication of all claims that 
are reasonably raised by the evidence of record whether or 
not formally claimed in a VA application].  Because the 
evidence in this case reasonably raises claims for direct and 
secondary service connection, the issue on appeal will be 
analyzed as such.

As will be discussed below, the Board is granting the 
Veteran's claim of entitlement to service connection for 
tinnitus on a secondary basis.  Although the RO did not 
adjudicate the Veteran's tinnitus claim on a secondary basis 
and the Veteran has received no opportunity to respond to the 
issue of secondary service connection, the Veteran has not 
been prejudiced because the Board is granting the Veteran's 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether a veteran 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby].



Issues not on appeal

The April 2006 rating decision also granted the Veteran's 
claim of entitlement to service connection for bilateral 
hearing loss and assigned a disability rating and effective 
date.  Additionally, in a May 2006 rating decision, the RO 
granted service connection for posttraumatic stress disorder 
(PTSD) and assigned a disability rating and effective date.  
As is evidenced by the claims folder, the Veteran did not 
express disagreement with the disability ratings or effective 
dates assigned to the service-connected bilateral hearing 
loss and PTSD.  Said issues are therefore not in appellate 
status and will be discussed no further herein.  See Archbold 
v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

The competent medical evidence is in equipoise as to whether 
the Veteran's currently diagnosed tinnitus is related to his 
service-connected bilateral hearing loss.


CONCLUSION OF LAW

Entitlement to service connection for tinnitus, as secondary 
to service-connected bilateral hearing loss is granted.  38 
U.S.C.A. §§ 1110, 1131 (West 200); 38 C.F.R. §§ 3.303, 3.310 
(2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts entitlement to service connection for 
tinnitus, which he contends is due to his military service.  
As explained above, the Veteran's claim will also be analyzed 
on a secondary basis.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be 
analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran regarding his 
service connection claim in May 2005.  The Board need not, 
however, discuss the sufficiency of either the VCAA notice 
letter or VA's development of the claim in light of the fact 
that the Board is granting the claim.  Thus, any potential 
error on the part of VA in complying with the provisions of 
the VCAA has essentially been rendered moot by the Board's 
grant of the benefit sought on appeal.

The Board notes that the Veteran received proper notice as to 
degree of disability and effective date in a March 2006 
letter, as required by the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Regardless, as discussed 
in detail below, the Board is granting the Veteran's service 
connection claim.  It is not the Board's responsibility to 
assign a disability rating or an effective date in the first 
instance.  The RO will be responsible for addressing any 
notice defect with respect to the assignment of an initial 
disability rating and/or effective date when effectuating the 
award.

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2009); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.FR. § 3.310(a).  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. §§ 1111, 1132 (West 
2002); 38 C.F.R. § 3.304(b) (2009).

Initial matter

As noted above, the Board acknowledges that the Veteran's 
claim has been adjudicated on a direct service connection 
basis.  However, the Board's analysis is not limited to that 
of the RO as the Board is charged with examining the entirety 
of the evidence.  The Board therefore finds that the medical 
evidence has reasonably raised the issue of secondary service 
connection; specifically, service connection for tinnitus as 
secondary to service-connected bilateral hearing loss.  

As to the issue of direct service connection, while it is 
undisputed that the Veteran is currently diagnosed with 
tinnitus and likely experienced acoustic trauma as an 
infantryman in Vietnam, there is no medical evidence of 
direct nexus between the Veteran's tinnitus and his military 
service.  That argument does not therefore support the 
Veteran's claim.  On the other hand, as will be discussed 
below, the competent medical evidence is at least in 
equipoise as to whether the Veteran's currently diagnosed 
tinnitus is related to his service-connected bilateral 
hearing loss.  Accordingly, in the interest of judicial 
economy, the Board will proceed to discuss the case only on 
the basis of secondary service connection.  The Board will 
now move to that analysis.




Analysis

In order to prevail on the issue of entitlement to secondary 
service connection, there must be:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin, supra.

As indicated above, it is undisputed that the Veteran is 
currently diagnosed with tinnitus.  See, e.g., the VA 
examination report dated February 2006.  Wallin element (1) 
is therefore satisfied.

With regard to Wallin element (2), the record demonstrates 
that the Veteran is currently service-connected for bilateral 
sensorineural hearing loss.  Thus, Wallin element (2) has 
been met.  

As to crucial Wallin element (3), the Veteran was afforded a 
VA examination in February 2006 to address the issue of 
medical nexus.  The February 2006 VA examiner indicated that 
the Veteran's currently diagnosed tinnitus "is not at least 
as likely as not" directly related to the Veteran's military 
service.  However, the VA examiner further noted that the 
Veteran's January 1967 enlistment examination documented high 
frequency bilateral hearing loss and thus concluded that the 
Veteran's currently diagnosed tinnitus was likely related to 
"underlying auditory pathology that had resulted in his 
bilateral high frequency hearing loss prior to his entrance 
in the Armed Forces."  

The Board finds the opinion of the February 2006 VA examiner 
to be probative as to the issue of medical nexus because the 
opinion appears to have been based upon examination of the 
Veteran, thorough review of the record, and thoughtful 
analysis of the Veteran's entire history and current medical 
conditions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
[the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion"].  

Although the examiner noted that the Veteran's tinnitus was 
related to an underlying auditory pathology that pre-existed 
his enlistment, the Veteran was not noted to have tinnitus at 
his enlistment into military service.  He is therefore 
presumed sound in that respect.  See 38 U.S.C.A. §§ 1111, 
1132 (West 2002); 
38 C.F.R. § 3.304(b) (2009).  Rather, the competent medical 
evidence of record relates the Veteran's currently diagnosed 
tinnitus to bilateral hearing loss which pre-existed his 
military service.  

Notably, in his February 2006 opinion, the VA examiner 
pointed out that audiometric testing conducted in conjunction 
with the Veteran's October 1968 service separation 
examination showed that the pre-existing bilateral hearing 
loss had progressed during his military service.  In 
rendering this conclusion as to the progression of the 
bilateral hearing loss, the examiner did not differentiate 
between auditory symptomatology associated with the Veteran's 
bilateral hearing loss and that of his tinnitus.  The 
examiner went on to state that the Veteran's current 
bilateral hearing loss was therefore due, at least in part, 
to his military service.  The Board recognizes that the 
February 2006 VA examiner did not explicitly relate the 
Veteran's tinnitus to his current bilateral hearing loss.  
However, if the Veteran's tinnitus is related to pre-existing 
bilateral hearing loss and that hearing loss was found to be 
service-connected, it therefore follows that his tinnitus 
should also be service-connected.  

Critically, there is no medical evidence to demonstrate that 
the Veteran's currently diagnosed tinnitus is due solely to a 
pre-existing underlying auditory pathology distinct from his 
service-connected bilateral hearing loss.  Moreover, there is 
no evidence of any intercurrent acoustic trauma following the 
Veteran's discharge from military service.  

Therefore, the Board finds that the evidence is at least in 
equipoise as to whether the Veteran's currently diagnosed 
tinnitus is related to his service-connected bilateral 
hearing loss.  The benefit of the doubt rule is accordingly 
for application.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2009).  As such, Wallin element (3), and 
thereby all three elements, has been satisfied.  

In conclusion, for reasons and bases expressed above, the 
benefit sought on appeal is granted.


ORDER

Entitlement to service connection for tinnitus is granted.





____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


